Title: From Thomas Jefferson to John Beckley, 16 July 1802
From: Jefferson, Thomas
To: Beckley, John


          
            July 16. 1802
          
          Th: Jefferson with his compliments to mr Beckley informs him that he has this day given orders for the books for Congress according to the catalogue approved by the committee, that they will compose about 700. volumes of different sizes, and will probably require 4. presses of 4 feet width & the common height, or what will be equivalent to that if wider or narrower; which is mentioned for his government in providing presses.
          Should mr Beckley make a visit to the Augusta springs, as his best route is by Charlottesville Th: Jefferson will be very happy to recieve him at Monticello and enjoy his company there as long as it may suit him to stay.
          The route is to cross at Georgetown, & to go by Fairfax C. H. Songster’s, Brown’s tavern, Slaterun church, Elkrun church, Stevensburg, Downey’s ford, Orange court house, to mr Madison’s 93. miles, & then 27. miles to Monticello by the way of Milton which is the best road.
         